Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 1 of 24




         Exhibit 1
               Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 2 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                     INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 12/11/2020




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           JEFFREY JAKUBIAK, Individually and
           On behalf of All Others Similarly Situated,
                                                                             Index No.
                          Plaintiff,

                  -against-                                                  SUMMONS

           QUANTUMSCAPE CORPORATION, and                                     Plaintiff designates
           CONTINENTAL STOCK TRANSFER &                                      New York County
           TRUST COMPANY,                                                    as the place of trial

                          Defendants.                                        The Basis of Venue is
                                                                             CPLR § 503(a)



                 TO THE ABOVE NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve

          a copy of your Answer or, if the Complaint is not served with this Summons, to serve a Notice of

          Appearance on plaintiff’s attorney within twenty (20) days after service of this Summons,

          exclusive of the day of service (or within thirty (30) days after the service is complete if this

          Summons is not personally delivered to you within the State of New York); and in case of your

          failure to appear or answer, judgment will be taken against you by default for the relief

          demanded in the Complaint.




                                                         1 of 18
                Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 3 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                         INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 12/11/2020




          Dated: Great Neck, New York
                 December 11, 2020

                                                       SHAHMOON KELLER PLLC

                                                       By:_____________________
                                                       Carol S. Shahmoon
                                                       cshahmoon@shahmoonkeller.com
                                                       Gregory E. Keller
                                                       gkeller@shahmoonkeller.com
                                                       One Great Neck Road, Suite 7
                                                       Great Neck, New York 11021
                                                       Tel: (646) 517-4399
                                                       Fax: (646) 880-9359

                                                       Attorneys for Plaintiff Jeffrey Jakubiak


          TO:

          QUANTUMSCAPE CORPORATION
          1730 Technology Drive
          San Jose, California 95110
          SERVE ON:
          The Corporation Trust Company
          Registered Agent
          Corporation Trust Center
          1209 Orange Street
          Wilmington, Delaware 19801

          CONTINENTAL STOCK TRANSFER &
          TRUST COMPANY
          One State Street
          30th Floor
          New York, New York 10004
          SERVE ON:
          One State Street
          30th Floor
          New York, New York 10004
          Attn: Michael G. Mullins,
          Chief Compliance Officer and Secretary

          Defendants


          4853-1402-4404, v. 4




                                                   2 of 18
               Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 4 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                  INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 12/11/2020




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           JEFFREY JAKUBIAK, Individually and
           On behalf of All Others Similarly Situated,
                                                                           Index No.
                          Plaintiff,

                  -against-                                                CLASS ACTION COMPLAINT

          QUANTUMSCAPE CORPORATION and
          CONTINENTAL STOCK TRANSFER & TRUST                               JURY TRIAL DEMANDED
          COMPANY,

                          Defendants.




                 Plaintiff Jeffrey Jakubiak (“Plaintiff”), by and through his undersigned attorneys, for his

          class action complaint against Defendants QuantumScape Corporation, successor in interest to

          Kensington Capital Acquisition Corp., and Continental Stock Transfer & Trust Company, alleges

          the following upon information and belief, except as to those allegations concerning Plaintiff,

          which are alleged upon personal knowledge.

                                          JURISDICTION AND VENUE

                 1.      This Court has jurisdiction over this action pursuant to CPLR §§ 301 and 302.

          Defendants conduct business, committed the alleged wrongful acts, and contracted with respect

          to the subject matter of this action in the State of New York. Defendants have sufficient

          minimum contacts with the State of New York to make the exercise of personal jurisdiction over

          each Defendant proper under traditional notions of fair play and substantial justice.

                 2.      Venue is proper in New York County pursuant to CPLR § 503(c) because

          Defendant Continental Stock Transfer & Trust Company resides in and maintains its principal

          office in New York County.
                                                           1


                                                         3 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 5 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                 INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




                                                       PARTIES

                 3.      Plaintiff Jeffrey Jakubiak is an individual residing in the state of Florida.

                 4.      Defendant QuantumScape Corporation (“QuantumScape” or the “Company”) is a

          corporation organized under the laws of the state of Delaware and headquartered in San Jose,

          California. Pursuant to a business combination that closed on November 25, 2020,

          QuantumScape is the successor to Kensington Capital Acquisition Corp. (“Kensington Capital”),

          a Delaware corporation that was headquartered in Westbury, New York.

                 5.      Defendant Continental Stock Transfer & Trust Company (“Continental”) is a New

          York corporation headquartered in New York, New York.

                                            FACTUAL ALLEGATIONS

                 6.      Kensington Capital was formed on April 27, 2020 as a special purpose acquisition

          company, also known as a blank check company, for the purpose of effecting a merger or other

          business combination with one or more businesses in the automotive sector.

                 7.      On June 30, 2020, Kensington Capital completed an initial public offering of 23

          million units at $10 per unit, generating gross proceeds of $230 million. Each unit consisted of

          one share of Class A common stock and one-half of one warrant to purchase one Class A share

          for $11.50. Fifty-two days after the initial public offering, the Class A common stock and the

          warrants began trading separately on the New York Stock Exchange.

                 8.      The proceeds of the offering, less certain expenses, were held in trust by

          Continental pending the use of the funds to consummate a business combination. If such a

          transaction were not completed in two years, the proceeds were required to be returned to the

          holders of the Class A shares.




                                                            2


                                                        4 of 18
               Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 6 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                 INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




                 9.      Kensington Capital also entered into a warrant agreement with Continental which

          established the form of the warrants and the rights of the warrant holders. The warrant

          agreement provides that it is governed by New York law and makes courts in the state of New

          York the exclusive forum for any claims arising out of the agreement.

                 10.     Pursuant to the warrant agreement, Continental was appointed warrant agent to

          maintain books for the registration of original issuance and registration of transfer of the

          warrants in accordance with instructions from the Company.

                 11.     The warrants permit holders to purchase shares of Class A common stock of the

          Company for $11.50 per share, or in the event of any reclassification or reorganization, to

          purchase and receive the kind and amount of consideration that the holder would have received

          had he or she exercised the warrant immediately prior to such reclassification or reorganization.

                 12.     As warrant agent, Continental is responsible for the administrative actions

          involved in the exercise of the warrants – receiving the election to purchase shares pursuant to

          the exercise of a warrant and payment of the warrant price. Upon exercise of the warrant, the

          Company is required to issue the shares of common stock.

                 13.     The Company is also required, under section 7.4.1 of the warrant agreement, to

          use commercially reasonable efforts to file with the Securities Exchange Commission (“SEC”) a

          registration statement for the registration under the Securities Act of the shares issuable upon

          exercise of the warrants “as soon as practicable but in no event later than twenty (20) Business

          Days after the closing of its initial Business Combination.” In addition, the Company is required

          under the warrant agreement to use commercially reasonable efforts to cause the registration of

          such shares to become effective by the 60th business day following the closing of the Business

          Combination.


                                                            3


                                                        5 of 18
               Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 7 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                 INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




                 14.     If the registration does not become effective by the 61st business day following

          the closing of the Business Combination, the holders of the warrants have the right to exercise

          the warrants on a “cashless basis,” pursuant to which they will receive shares that are not

          required to be registered and are freely tradable under the federal securities laws.

                 15.     In a section titled “Duration of Warrants,” the warrant agreement stated that the

          warrants may be exercised during the period commencing on the later of 30 days following the

          completion of a business combination and the date that is twelve months from the closing of the

          initial public offering and ending five years from the date on which the Company completes its

          initial business combination.

                 16.     There are currently 18,075,000 warrants outstanding, consisting of 11,500,000

          classified as “Public Warrants” issued with the units in the initial public offering, and 6,575,000

          classified as “Private Warrants” issued to the sponsor of Kensington Capital. Both

          classifications of warrants have similar terms relating to the time of exercise.

                 17.     On September 2, 2020, after almost two months of negotiations, Kensington

          Capital entered into a business combination agreement with QuantumScape Corporation

          (“Legacy QuantumScape), a privately held Delaware corporation that is developing a lithium-

          metal solid-state battery technology for use in electric vehicles. Pursuant to the agreement,

          Legacy QuantumScape was to be merged into Kensington Capital, with all of its shares

          exchanged for shares of Kensington Capital, and the name of Kensington Capital changed to

          QuantumScape.

                 18.     In connection with the negotiation and documentation of the business

          combination, Kensington Capital was represented by the law firm of Hughes, Hubbard & Reed

          LLP and UBS Securities. Hughes Hubbard acted as counsel to the Company in connection with


                                                           4


                                                        6 of 18
               Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 8 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                               INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 12/11/2020




          the initial public offering and the warrant agreement. QuantumScape was represented by the law

          firm of Wilson Sonsini and by Goldman Sachs. These advisors prepared, or assisted in the

          preparation of, all of the SEC filings for the transaction.

                 19.      On September 21, 2020, the Company filed with the SEC a preliminary combined

          proxy statement and prospectus to seek approval of the business combination from Kensington

          Capital’s shareholders and to register the shares of the surviving company in the merger. The

          Company anticipated that upon closing of the business combination, it would have outstanding

          approximately 219.3 million Class A common shares and 157.5 Class B common shares.

                 20.      The proxy statement and prospectus addressed the warrants, which were defined

          as the “Kensington Warrants,” in two separate sections. The very first section, titled

          “QUESTIONS AND ANSWERS ABOUT THE BUSINESS COMBINATION,” stated at page 9

          in the answer to the fifth question that the warrants “will become exercisable 30 days after the

          consummation of the Business Combination, and expire at 5:00 p.m., New York City time, five

          years after the consummation of the Business Combination or earlier upon redemption or

          liquidation.”

                 21.      The section of the preliminary proxy and prospectus entitled “Description of

          Kensington’s Securities,” at page 225, described the warrants as follows:

                 Each Kensington Warrant entitled the registered holder to purchase one share of
                 Kensington Class A Common Stock at a price of $11.50 per share, subject to
                 adjustment as discussed below, at any time commencing 30 days after the
                 consummation of the initial business combination. (emphasis added).


                 22.      One and a half months later, on November 12, 2020, the Company publicly filed

          its definitive combined proxy and registration statement with the SEC. The definitive document




                                                            5


                                                        7 of 18
               Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 9 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                               INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 12/11/2020




          described the rights of the holders of the warrants in the same language as the preliminary proxy

          and prospectus.

                 23.     In the initial section, “QUESTIONS AND ANSWERS ABOUT THE BUSINESS

          COMBINATION,” the definitive proxy and prospectus stated at page 9 in answer to the fifth

          question, “[t]he Kensington Warrants will become exercisable 30 days after the Closing [of the

          proposed business combination]…” In the section titled “Description of Kensington’s

          Securities,” at page 237, the definitive document repeated the language from the preliminary

          document

                 Each Kensington Warrant entitled the registered holder to purchase one share of
                 Kensington Class A Common Stock at a price of $11.50 per share, subject to
                 adjustment as discussed below, at any time commencing 30 days after the
                 consummation of the initial business combination. (emphasis added).


                 24.     The definitive proxy statement and prospectus noticed a special meeting of

          shareholders on November 25, 2020 to vote on the business combination between Kensington

          Capital and Legacy QuantumScape. It further indicated that the business combination would

          close and be consummated “promptly following the special meeting of stockholders, provided

          that all other conditions to the Closing have been satisfied or waived.”

                 25.     Plaintiff relied on the language of the SEC filings concerning the date upon which

          the warrants will become exercisable – 30 days after consummation of the business combination

          -- to purchase warrants in the public market. Between October 20, 2020 and December 8, 2020,

          Plaintiff, as trustee for the Jeffrey Jakubiak Revocable Living Trust, purchased, and continues to

          hold 12,000 warrants. Plaintiff also purchased on December 9, 2020, and continues to hold,

          1,500 warrants in his individual retirement account.




                                                           6


                                                       8 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 10 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                 INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




                 26.     At the special meeting of shareholders on November 25, 2020, the shareholders of

          Kensington Capital approved the business combination. The transaction closed on the same day.

                 27.     As a result, as stated in the preliminary and definitive proxy statement and

          prospectus, the warrants will become exercisable on December 25, 2020.

                 28.     On December 10, 2020, Plaintiff sent an email to the investor relations

          department at QuantumScape indicating that he sought to exercise the warrants in December

          2020 pursuant to the 30-day provision. Plaintiff received a response stating that the warrants

          would not become exercisable under the 30-day provision and that the exercise period would

          instead commence on June 30, 2021, “as listed on the IR FAQs page (which was drafted and

          approved by legal the week of deal close).”

                 29.     When Plaintiff indicated that he had purchased warrants based on the language in

          the proxy statement and prospectus set forth above, he was told by email that “[t]he difference is

          that most deals close more than one year after the SPAC IPO’ed. Kensington’s official IPO was

          June 30, 2002, and hence ‘the later of’ language in this case actually is applicable given KCAC

          was quick to do a deal.”

                 30.     The Company has made clear that it does not intend to allow the warrants to be

          exercised 30 days after the closing of the business combination on November 25, 2020, as was

          set forth in the proxy statement and prospectus.

                 31.     Plaintiff is suffering injury from the failure to allow exercise of the warrants

          within 30 days of the closing of the business combination on November 25, 2020 as set forth in

          the proxy statement and prospectus. The market for Plaintiff’s warrants and the QuantumScape

          stock for which they may be exercised may decline substantially between December 25, 2020

          and June 30, 2020, the date that the Company insists is the earliest exercise date. As set forth in


                                                             7


                                                        9 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 11 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                  INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 12/11/2020




          the proxy statement and prospectus, QuantumScape competes in a highly competitive market and

          will continue to so incur losses until it begins significant production of its batteries, “which is not

          expected to occur until 2024, and may occur later.”

                 32.     Plaintiff and the Class could suffer hundreds of millions of dollars in losses or lost

          profits if they are not permitted to exercise the warrants beginning on December 25, 2020 in

          accordance with the term set forth in the proxy statement and prospectus. They may never be

          able to recover such losses, as the Company has no revenue, does not anticipate having revenue

          in the near future, has incurred accumulated losses of $295.9 million since inception, and expects

          to continue to incur operating and net losses through 2024.

                 33.     The Company will suffer no injury whatsoever by allowing Plaintiff and the Class

          to exercise the warrants beginning December 25, 2020 as provided in the Company’s proxy

          statement and prospectus. The exercise of the warrants will provide proceeds of up to $207

          million to an enterprise that has no other current source of capital.

                                          CLASS ACTION ALLEGATIONS

                 34.     This action is brought by Plaintiff, for himself and on behalf of all other holders

          of warrants issued by Kensington Capital on June 30, 2020, as a class action pursuant to CPLR §

          901 et seq.

                 35.     The members of the Class are so numerous and geographically dispersed that

          joinder of all members is impracticable. While the exact number of Class members remains

          unknown at this time, there are 18,750,000 warrants outstanding, which are held by thousands of

          record and beneficial owners.

                 36.     The claims of Plaintiff are typical of the claims of all Class members. Plaintiff is

          situated identically to all members of the Class with respect to the issues presented in this case,


                                                            8


                                                        10 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 12 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                  INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 12/11/2020




          and plaintiff and all members of the Class hold the same security and have the same rights in that

          security. The claims of Plaintiff are based on the same fundamental factual allegations and legal

          theories as the claims of all other members of the Class.

                 37.      All members of the Class have been adversely affected by the actions of the

          Defendants alleged in the complaint.

                 38.      There are common questions of law or fact in this action that relate to and affect

          the rights of each member of the Class and predominate over any questions affecting only

          individual class members, including, among other things:

                       a. The rights of holders of the warrants and the obligations of the Defendants with

                          respect to the warrants;

                       b. The effect of the statements in the proxy statement and prospectus concerning the

                          exercise of the warrants;

                       c. Whether Plaintiff and the Class are suffering injury from the failure to allow

                          exercise of the warrants 30 days after the closing of the business combination;

                       d. The entitlement of Plaintiff and the members of the Class to declaratory and

                          injunctive relief; and

                       e. The measure of damages resulting from the Defendants’ failure to allow exercise

                          of the warrants as set forth in the proxy statement and prospectus.

                 39.      Plaintiff will fairly and adequately represent and protect the interests of the Class

          and has retained counsel experience in class action litigation involving corporate securities.

                 40.      A class action is superior to other available methods for the fair and efficient

          adjudication of this controversy.




                                                            9


                                                        11 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 13 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                    INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




                                               CAUSES OF ACTION

                                                       COUNT I

                                 (For Breach of Contract – Waiver of Condition)

                 41.     Plaintiff realleges the preceding paragraphs as if fully set forth here.

                 42.     The warrant represents a contract between the Company, the warrant agent, and

          the holders of warrants.

                 43.     The contract permits registered warrant holders, at their option, to exercise their

          warrants and purchase at a price of $11.50 one share of Class A common stock of the Company

          for each registered warrant, at any time during an exercise period commencing 30 days after the

          consummation of the business combination with QuantumScape and expiring no later than five

          years after the business combination.

                 44.     The business combination with QuantumScape occurred on November 25, 2020,

          and thus, the exercise period commences on December 25, 2020.

                 45.     Defendants incorrectly take the position that it is a condition of the contract that

          the warrants are not exercisable until 12 months after the warrants were initially sold to the

          public, which would push out the date on which the exercise period commences to June 30, 2021

          and would require warrant holders to wait an additional six months beyond December 25, 2020.

                 46.     The Company’s assertion that the exercise commencement date be delayed to

          June 2021 is contrary to its own statements in the Company’s preliminary proxy statement and

          prospectus dated September 21, 2020, which unambiguously states that the warrants “will

          become exercisable 30 days after the consummation of the Business Combination, and expire at

          5:00 p.m., New York City time, five years after the consummation of the Business Combination

          or earlier upon redemption or liquidation.” That statement was reiterated by the Company in the


                                                           10


                                                       12 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 14 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




          November 12, 2020 definitive proxy statement and prospectus, which formed the basis of the

          shareholder vote on the QuantumScape transaction. The Company’s statements in these two

          SEC-filed documents, issued in connection with the actual business combination and issuance of

          common stock into which the warrants would be convertible, did not provide that the exercise

          period would be delayed until 12 months after the warrants were first sold.

                  47.    The Company, with the fully informed advice of its legal and financial

          consultants, was the author of the statements in the preliminary and final versions of the proxy

          statement and prospectus, which were publicly disseminated and available, served as the

          disclosure documents on which shareholders based their voting decision, and were required to

          contain all material information about the stock issued in the QuantumScape transaction. Issuing

          and disseminating this information without mentioning any 12-month condition, knowing that

          the information would be communicated to and impact the public trading markets, was a

          deliberate and equivocal act, which demonstrates conclusively that the Company intended to

          waive the fulfillment of any such 12-month condition.

                  48.    Accordingly, the Company has waived the purported 12-month condition that

          would extend the exercise commencement date to June 30, 2021.

                  49.    Plaintiff and the Class will suffer irreparable injury if the Defendants are

          permitted to preclude warrant holders from exercising their warrants beginning on December 25,

          2020.

                  50.    Plaintiff and the Class are entitled to relief declaring that Defendants are in breach

          of the contract and enjoining Defendants from continuing to breach the contract.

                  51.    In the alternative, Plaintiff and the Class are entitled to damages to compensate

          them for any and all harm caused by Defendants’ breach.


                                                          11


                                                       13 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 15 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                    INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




                                                      COUNT II

                                      (For Breach of Contract – As Amended)

                 52.     Plaintiff realleges the preceding paragraphs as if fully set forth here.

                 53.     The warrant represents a contract between the Company, the warrant agent, and

          the holders of warrants.

                 54.     The warrant agreement contains an “Amendments” clause at Section 9.8, which

          states in relevant part: “This Agreement may be amended by the parties hereto without the

          consent of the Registered Holder for the purpose of curing any ambiguity, or curing, correcting

          or supplementing any defective provision contained herein or adding or changing any other

          provisions with respect to matters or questions arising under the Agreement as the parties may

          deem necessary or desirable and that the parties deem shall not adversely affect the interest of the

          Registered Holders. All other modifications or amendments, including any amendment to

          increase the Warrant Price or shorten the Exercise Period, shall require the vote or written

          consent of the Registered Holders of 50% of the then outstanding Public Warrants…

          Notwithstanding the foregoing, the Company may lower the Warrant Price or extend the duration

          of the Exercise Period pursuant to Section 3.1 and 3.2, respectively without the consent of the

          Registered Holders.”

                 55.     The Company’s preliminary proxy statement and prospectus dated September 21,

          2020, unambiguously states that the warrants “will become exercisable 30 days after the

          consummation of the Business Combination, and expire at 5:00 p.m., New York City time, five

          years after the consummation of the Business Combination or earlier upon redemption or

          liquidation.” That statement was reiterated in the Company’s November 12, 2020 definitive




                                                           12


                                                       14 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 16 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




          proxy statement and prospectus, which formed the basis of the shareholder vote on the

          QuantumScape transaction.

                 56.     The Company’s statements in these two SEC-filed documents, issued in

          connection with the actual business combination and issuance of common stock into which the

          warrants would be convertible, omitted any requirement that 12 months elapse before the

          warrants would become exercisable, and thereby unilaterally extended the duration of the

          exercise period (beginning on December 25, 2020, rather than the later date of June 30, 2020, in

          each case, expiring no later than November 25, 2025), as it was permitted to do pursuant to

          Section 9.8 of the warrant agreement.

                 57.     The Company, with the fully informed advice of its legal and financial

          consultants, was the author of the statements in the preliminary and final versions of the proxy

          statement and prospectus, which were publicly disseminated and available, served as the

          disclosure documents on which shareholders based their voting decision, and were required to

          contain all material information about the stock issued in the QuantumScape transaction. By

          issuing and disseminating this information to public trading markets without mentioning any 12-

          month condition, a deliberate and equivocal omission, the Company amended the terms of the

          warrant agreement to eliminate any 12-month requirement.

                 58.     Plaintiff and the Class will suffer irreparable injury if the Defendants are

          permitted to breach their contract by refusing to allow exercise of the warrants beginning on

          December 25, 2020.

                 59.     Plaintiff and the Class are entitled to relief declaring that the Company has

          amended the warrant agreement, and accordingly, Defendants are breaching the amended




                                                          13


                                                       15 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 17 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                    INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




          contract. Plaintiff and the Class are entitled further relief enjoining Defendants from continuing

          to breach the contract.

                 60.     In the alternative, Plaintiff and the Class are entitled to damages to compensate

          them for any and all harm caused by Defendants’ breach.

                                                      COUNT III

                                    (For Breach of Contract – Promissory Estoppel)

                 61.     Plaintiff realleges the preceding paragraphs as if fully set forth here.

                 62.     The warrant represents a contract between the Company, the warrant agent, and

          the holders of warrants.

                 63.     The Company’s preliminary proxy statement and prospectus dated September 21,

          2020 contains a clear and unambiguous promise that the warrants “will become exercisable 30

          days after the consummation of the Business Combination, and expire at 5:00 p.m., New York

          City time, five years after the consummation of the Business Combination or earlier upon

          redemption or liquidation.” That statement was reiterated in the Company’s November 12, 2020

          definitive proxy statement and prospectus, which formed the basis of the shareholder vote on the

          QuantumScape transaction. The Company’s statements in these two SEC-filed documents,

          issued in connection with the business combination and issuance of common stock into which

          the warrants would be convertible, clearly and deliberately omitted any requirement that 12

          months elapse before the warrants would become exercisable.

                 64.     The Company, with the advice of their legal and financial consultants, was the

          author of the statements in the preliminary and final versions of the proxy statement and

          prospectus, which were publicly disseminated and available, served as the disclosure documents

          on which shareholders based their voting decision, and were required to contain all material


                                                           14


                                                       16 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 18 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                 INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 12/11/2020




          information about the stock issued in the QuantumScape transaction. The Company

          disseminated this information to public markets without mentioning any 12-month condition, and

          instead stating clearly and unambiguously that the warrants “will become exercisable 30 days

          after the consummation of the Business Combination.”

                    65.   The Company was aware that holders and purchasers of the warrants would rely

          to their detriment on the statements made in the public SEC filings. Plaintiff and the other Class

          members reasonably and foreseeably relied upon the Company’s public statements that the

          exercise period for the warrants would commence 30 days after the QuantumScape transaction

          closed.

                    66.   Plaintiff and the other class members suffered injury as a result of such reliance

          by purchasing and/or holding the warrants based on the Company’s public statements that the

          exercise period would begin 30 days after the QuantumScape transaction closed.

                    67.   As a result, the Company is contractually bound by its statements in the

          preliminary and definitive versions of the proxy statement and prospectus concerning the

          exercise of the warrants, and accordingly, Defendants are breaching their agreement by refusing

          to allow the warrants to be exercised beginning on December 25, 2020.

                    68.   Plaintiff and the Class will suffer irreparable injury if the Defendants are

          permitted to breach their contract by refusing to allow exercise of the warrants beginning on

          December 25, 2020.

                    69.   Plaintiff and the Class are entitled to relief declaring that Defendants have

          breached their obligation to allow the warrants to be exercised beginning 30 days after the

          closing of the business combination on November 25, 2020. Plaintiff and the Class are entitled

          further relief enjoining Defendants from continuing to breach their obligation.


                                                           15


                                                       17 of 18
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 19 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                              INDEX NO. 656963/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 12/11/2020




                 70.    In the alternative, Plaintiff and the Class are entitled to damages to compensate

          them for any and all harm caused by Defendants’ breach.

                                             PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff prays for judgment as follows:

                 A.     Certifying this action as a class action on behalf of all holders of warrants issued
                        by the Company on June 30, 2020;

                 B.     Declaring that the Defendants have breached the warrant agreement by failing to
                        allow the exercise of the warrants issued by the Company beginning 30 days after
                        the consummation of its business combination on November 25, 2020;

                 C.     Issuing an injunction requiring Defendants to allow the exercise of the warrants
                        beginning on December 25, 2020, and requiring Defendants to take all actions
                        required by the warrant agreement for the registration of the shares to be issued in
                        connection with the exercise of the warrants;

                 D.     Awarding damages resulting from Defendants’ failure to allow exercise of the
                        warrants 30 days after the consummation of the business combination on November
                        25, 2020;

                 E.     Awarding Plaintiff reasonable attorneys’ fees and costs; and

                 F.     Granting such other and further relief as the Court deems just and proper.


          Dated: Great Neck, New York
                 December 11, 2020
                                                           Respectfully submitted,

                                                           SHAHMOON KELLER PLLC

                                                           ________________________
                                                           Carol S. Shahmoon
                                                           cshahmoon@shahmoonkeller.com
                                                           Gregory E. Keller
                                                           gkeller@shahmoonkeller.com
                                                           One Great Neck Road, Suite 7
                                                           Great Neck, NY 11021
                                                           Tel: (646) 517-4399
                                                           Fax: (646) 880-9359

                                                           Counsel for Plaintiff Jeffrey Jakubiak
          4817-2251-8484, v. 6
                                                         16


                                                     18 of 18
                     Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 20 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                                                    INDEX NO. 656963/2020
NYSCEF DOC. NO. 2                                                                                                        RECEIVED NYSCEF: 12/11/2020
                                                                                                                                                     UCS-840
                                             REQUEST FOR JUDICIAL INTERVENTION                                                                  (rev. 07/29/2019)

                                               SUPREME COURT, COUNTY OF _______________
                                            _______________                 NEW YORK

                                    Index No: _______________                Date Index Issued: _______________                             For Court Use Only:
 CAPTION        Enter the complete case caption. Do not use et al or et ano. If more space is needed, attach a caption rider sheet.              IAS Entry Date

     JEFFREY JAKUBIAK, Individually and On Behalf of All Others Similarly Situated,

                                                                                                               Plaintiff(s)/Petitioner(s)        Judge Assigned
 -against-

  QUANTUMSCAPE CORPORATION, and CONTINENTAL STOCK TRANSFER & TRUST COMPANY
                                                                                                                                                  RJI Filed Date



                                                                                                          Defendant(s)/Respondent(s)
 NATURE OF ACTION OR PROCEEDING             Check only one box and specify where indicated.
 COMMERICIAL                                                                          MATRIMONIAL
 ☐ Business Entity (includes corporations, partnerships, LLCs, LLPs, etc.)            ☐ Contested
 X
 ☐ Contract                                                                               NOTE: If there are children under the age of 18, complete and attach the
 ☐ Insurance (where insurance company is a party, except arbitration)                     MATRIMONIAL RJI ADDENDUM (UCS-840M).
 ☐ UCC (includes sales and negotiable instruments)                                        For Uncontested Matrimonial actions, use the Uncontested Divorce RJI (UD-13).
 ☐ Other Commercial (specify): _____________________________________________          TORTS
 NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR 202.70(d),    ☐ Asbestos
 complete and attach the COMMERCIAL DIVISION RJI ADDENDUM (UCS-840C).                 ☐ Child Victims Act
 REAL PROPERTY        Specify how many properties the application includes: _______   ☐ Environmental (specify): _______________________________________________
 ☐ Condemnation                                                                       ☐ Medical, Dental or Podiatric Malpractice
 ☐ Mortgage Foreclosure (specify):          ☐ Residential      ☐ Commercial           ☐ Motor Vehicle
     Property Address: ____________________________________________________           ☐ Products Liability (specify): ____________________________________________
     NOTE: For Mortgage Foreclosure actions involving a one to four-family,           ☐ Other Negligence (specify): ____________________________________________
     owner-occupied residential property or owner-occupied condominium,               ☐ Other Professional Malpractice (specify): _________________________________
     complete and attach the FORECLOSURE RJI ADDENDUM (UCS-840F).                     ☐ Other Tort (specify): __________________________________________________
 ☐ Tax Certiorari                                                                     SPECIAL PROCEEDINGS
 ☐ Tax Foreclosure                                                                    ☐ CPLR Article 75 (Arbitration) [see NOTE in COMMERCIAL section]
 ☐ Other Real Property (specify): ___________________________________________         ☐ CPLR Article 78 (Body or Officer)
 OTHER MATTERS                                                                        ☐ Election Law
 ☐ Certificate of Incorporation/Dissolution      [see NOTE in COMMERCIAL section]     ☐ Extreme Risk Protection Order
 ☐ Emergency Medical Treatment                                                        ☐ MHL Article 9.60 (Kendra’s Law)
 ☐ Habeas Corpus                                                                      ☐ MHL Article 10 (Sex Offender Confinement-Initial)
 ☐ Local Court Appeal                                                                 ☐ MHL Article 10 (Sex Offender Confinement-Review)
 ☐ Mechanic’s Lien                                                                    ☐ MHL Article 81 (Guardianship)
 ☐ Name Change                                                                        ☐ Other Mental Hygiene (specify): ________________________________________
 ☐ Pistol Permit Revocation Hearing                                                   ☐ Other Special Proceeding (specify): ______________________________________
 ☐ Sale or Finance of Religious/Not-for-Profit Property
 ☐ Other (specify): ______________________________________________________
 STATUS OF ACTION OR PROCEEDING                Answer YES or NO for every question and enter additional information where indicated.
                                                                             YES        NO
 Has a summons and complaint or summons with notice been filed?              ☐          X
                                                                                        ☐     If yes, date filed:    _____/_____/________
 Has a summons and complaint or summons with notice been served?             ☐          X
                                                                                        ☐     If yes, date served: _____/_____/________
 Is this action/proceeding being filed post-judgment?                        ☐          X
                                                                                        ☐     If yes, judgment date: _____/_____/________
 NATURE OF JUDICIAL INTERVENTION               Check one box only and enter additional information where indicated.
 ☐    Infant’s Compromise
 ☐    Extreme Risk Protection Order Application
 ☐    Note of Issue/Certificate of Readiness
 ☐    Notice of Medical, Dental or Podiatric Malpractice Date Issue Joined: _____/_____/________
 ☐    Notice of Motion                                   Relief Requested: ______________________________        Return Date: _____/_____/________
 ☐    Notice of Petition                                 Relief Requested: ______________________________        Return Date: _____/_____/________
 ☐    Order to Show Cause                                Relief Requested: ______________________________        Return Date: _____/_____/________
 ☐    Other Ex Parte Application                         Relief Requested: ______________________________
 ☐    Poor Person Application
 X
 ☐    Request for Preliminary Conference
 ☐    Residential Mortgage Foreclosure Settlement Conference
 ☐    Writ of Habeas Corpus
 ☐    Other (specify): ____________________________________________________________________________
                                                                             1 of 2
                      Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 21 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                                                          INDEX NO. 656963/2020
NYSCEF DOC. NO. 2                                                                                                              RECEIVED NYSCEF: 12/11/2020
 RELATED CASES         List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank.
                       If additional space is required, complete and attach the RJI ADDENDUM (UCS-840A).
 Case Title                                  Index/Case Number         Court                             Judge (if assigned)       Relationship to instant case




 PARTIES               For parties without an attorney, check the “Un-Rep” box and enter the party’s address, phone number and email in the space provided.
                       If additional space is required, complete and attach the RJI ADDENDUM (UCS-840A).
 Un- Parties                                      Attorneys and Unrepresented Litigants                                            Issue Joined            Insurance Carriers
 Rep List parties in same order as listed in the For represented parties, provide attorney’s name, firm name, address, phone and   For each defendant,     For each defendant,
     caption and indicate roles (e.g., plaintiff, email. For unrepresented parties, provide party’s address, phone and email.      indicate if issue has   indicate insurance
     defendant, 3rd party plaintiff, etc.)                                                                                         been joined.            carrier, if applicable.
     Name: Jeffrey JaKubiak (on behalf of                Gregory E. Keller                          Shahmoon Keller PLLC
 ☐ Role(s):himself    and others similarly siutated) gkeller@shahmoonkeller.com                     1 Great Neck Road, Suite 7      ☐ YES       ☐ NO
            Plaintiff                                    Carol S. Shahmoon                          Great Neck, NY 11021
                                                         cshahmoon@shahmoonkeller.com               (646) 517-4399
     Name: QuantumScape Corporation
                                                                                                  (408) 452-2000
 ☐ Role(s):Defendant                                     1730  Technology  Drive
                                                         San Jose, California 95110
                                                                                                                                    ☐ YES       ☐ NO

      Name: Continental Stock Transfer &
                                                     One State Street, 30th Floor                (212) 509-4000
 ☐    Role(s):Trust Company
                                                     New York, NY 10004
                                                                                                                                    ☐ YES       ☐ NO
             Defendant
      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

      Name:
 ☐    Role(s):                                                                                                                      ☐ YES       ☐ NO

 I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR PROCEEDINGS,
     EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS ACTION OR PROCEEDING.

        12    11    2020
 Dated: _____/_____/________                                                              _______________________________________________________
                                                                                                                  Signature
  2521037
  ________________________________________________________  Carol S. Shahmoon
                                                            _______________________________________________________
                  Attorney Registration Number                                     Print Name
                                                       2 of 2
                 Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 22 of 24

FILED: NEW YORK COUNTY CLERK 12/11/2020 02:40 PM                                                                     INDEX NO. 656963/2020
NYSCEF DOC. NO. 3                                                                                          RECEIVED NYSCEF: 12/11/2020
    SUPREM E COURT OF THE STATE OF NEW YORK                                                                                           U C S -840C
                                                                                                                                        3/2011
                NEW YORK
    COUNTY OF _______________________________
    __________________________________________________x                           Index No. __________________________________
    JEFFREY JAKUBIAK, Individually and
                                                                                  RJI No. (if any) _____________________________
    On Behalf of Others Similarly Situated        Plaintiff(s)/Petitioner(s)
   -against-
   QUANTUMSCAPE CORPORATION, and CONTINENTAL                                      COMMERCIAL DIVISION
   STOCK TRANSFER & TRUST COMPANY      Defendant(s)/Respondent(s)                 Request for Judicial Intervention Addendum
    __________________________________________________x
    COM PLETE W HERE APPLICABLE [add additional pages if needed]:
    Plaintiff/Petitioner’s cause(s) of action [check all that apply]:
   G
   X    Breach of contract or fiduciary duty, fraud, misrepresentation, business tort (e.g. unfair competition), or statutory and/or common
        law violation where the breach or violation is alleged to arise out of business dealings (e.g. sales of assets or securities; corporate
        restructuring; partnership, shareholder, joint venture, and other business agreements; trade secrets; restrictive covenants; and
        employment agreements not including claims that principally involve alleged discriminatory practices)
   G    Transactions governed by the Uniform Commercial Code (exclusive of those concerning individual cooperative or condominium
        units)
   G    Transactions involving commercial real property, including Yellowstone injunctions and excluding actions for the payment of rent
        only
   G    Shareholder derivative actions — without consideration of the monetary threshold
   G
   X    Commercial class actions — without consideration of the monetary threshold
   G    Business transactions involving or arising out of dealings with commercial banks and other financial institutions
   G    Internal affairs of business organizations
   G    Malpractice by accountants or actuaries, and legal malpractice arising out of representation in commercial matters
   G    Environmental insurance coverage
   G    Commercial insurance coverage (e.g. directors and officers, errors and omissions, and business interruption coverage)
   G    Dissolution of corporations, partnerships, limited liability companies, limited liability partnerships and joint ventures — without
        consideration of the monetary threshold
   G    Applications to stay or compel arbitration and affirm or disaffirm arbitration awards and related injunctive relief pursuant to CPLR
        Article 75 involving any of the foregoing enumerated commercial issues — without consideration of the monetary threshold

   Plaintiff/Petitioner’s claim for compensatory damages [exclusive of punitive damages, interest, costs and counsel fees claimed]:
          Damages resulting from the Defendants' failure to allow exercise of warrants 30 days after
        $ _______________________________________________________________________________________
           consummation of the business combination on November 25, 2020
    Plaintiff/Petitioner’s claim for equitable or declaratory relief [brief description]:

        Declaring that Defendants have breached the warrant agreement by failing to allow exercise of the
        _________________________________________________________________________________________
        warrants beginning on December 25, 2020; and Issuing an injunction requiring Defendants to allow
        the exercise of warrants beginning on December 25, 2020, and requiring Defendants to take all
        _________________________________________________________________________________________
        actions required by the warrant agreement for the registration of the shares to be issued in
        connection with the exercise of the warrants.
        _________________________________________________________________________________________

   Defendant/Respondent’s counterclaim(s) [brief description, including claim for monetary relief]:

        _________________________________________________________________________________________

        _________________________________________________________________________________________

        _________________________________________________________________________________________

   I REQUEST THAT THIS CASE BE ASSIGNED TO THE COM M ERCIAL DIVISION. I CERTIFY THAT THE CASE
   M EETS THE JURISDICTIONAL REQUIREM ENTS OF THE COM M ERCIAL DIVISION SET FORTH IN 22 NYCRR §
   202.70(a), (b) AND (c).


          12     11     2020
   Dated: ______/______/__________                                             __________________________________________
                                                                                              SIGNATURE


                                                                                Carol S. Shahmoon
                                                                               __________________________________________
                                                                                          PRINT OR TYPE NAM E
                                                                         1 of 1
             Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 23 of 24

FILED: NEW YORK COUNTY CLERK 12/15/2020 08:26 PM                                                  INDEX NO. 656963/2020
NYSCEF DOC. NO. 4                                                                     RECEIVED NYSCEF: 12/15/2020




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK

             JEFFREY JAKUBIAK, Individually            )    Index No.
             and On behalf of All Others Similarly     )
             Situated,                                 )
                                                       )
                           Plaintiff,                  )
                                                       )    SUMMONS
                    -against-                          )
                                                       )    Plaintiff designates New York
             QUANTUMSCAPE CORPORATION,                 )    County as the place of trial
             and CONTINENTAL STOCK                     )    The Basis of Venue is CPLR §
             TRANSFER & TRUST COMPANY,                 )    503(a)
                                                       )
                                Defendants.            )




                                              AFFIDAVIT OF SERVICE
                 I, Sterling Terriault, of DLS Discovery, do hereby certify that on December 15, 2020 at

          10:05 a.m., I caused to be served a copy of the Summons, Complaint, Request for Judicial

          Intervention, Request for Judicial Intervention Addendum, Plaintiffs First Request for

          Discoveiy and Inspection Directed to All Defendants, and the Notice of Electronic Filing, upon

          Quantumscape Corporation, by serving its registered agent, The Corporation Trust Company,

          1209 Orange Street, Wilmington, DE 19801.

                                                              DLS DISCOVERY
                                                              824 N. Market Street, Suite 108
                                                              Wilmington, DE 19801
                                                              (302) 654-3345

                                                      By:
                                                                                           -4^)
                                                      Printed Name:     Sterling Terriault

                 SWORN TO AND SUBSCRIBED before me this 1                day on gjfcmte, 2020.
                                                                               . ev 4. '%

                                                              NOmKSg’UBJjIC^                 o•     ^
                                                                        t-   -    EXPIRES z         =
                                                                        =    • August 28,2021 *     ^
                                                                        ^ cfy?b>          vG •     E7



                                                     1 of 1
              Case 1:20-cv-10842-LGS Document 1-1 Filed 12/22/20 Page 24 of 24

FILED: NEW YORK COUNTY CLERK 12/16/2020 06:45 PM                                                                                              INDEX NO. 656963/2020
NYSCEF DOC. NO. 5                                                                                                                  RECEIVED NYSCEF: 12/16/2020



           SUPREMECOURTOF THE5TATEOF NEWYORK
           COUNW Of NEWYORK
           Plaintiff / Petitioner:                                                  .                           AFFIDAV$7 OF SERVICE
           JEFFREY  JAKUBIAK, IndMdüd!y    and On behalf of All Others                                                   Index No:
           5imilarly Situated                                                                                           656963/2020
           Defendant / Respondent
           Q UANTUMSCAPECORPORATIONand CONTINENTALSTOCK
           TRANSF$R& TRUSTCOMPANY



           The undersigned being duly sworn, deposes anrisays: é=pc==nt is riot a party hefein, is over 'I8 years of age arid resides in the state of
           New York. On W.ed, Dec 16 2020 AT 10:49AM AT 1 5tate Street 30th floor,NowYoric, NY (00(Nd:p:::5          served the within Summons and
           CompTain-t,RJI,RJiAddendum, PlaintifP5 Fhst Request for Olscovery innd Inspection Directed toAI Defendants, Notice of Electronic
                                                                                                                                                 Filinµ
           on CONTINENTAL5TOCKTRANSFER& TRU5TCOMPANY


                  Individual: by delivering a true copy of each to said defen±inj       pr*rsonally; ‡paiwm     knew the person so served to be the person
                  described as said defeatiant therein,
                  Corporation:    CONTINENTAL5TOCKTRANSFER& TRUSTCO!viPANYa defendeL thereirt named, by ddh;;;                a true Copy oiesch
                  to Eliz.abethPinto personally deponent knew said corporation so served to be the corporation descñbed, and knew said Irøfvidual
                  w be an au0iorized recipient thereof,
                  Sultable Person: by delivering thereat, a true copy of each to                              a person of suitable age and discretion.

                  Affixing to Door: by affixing a true copy of each to the door triereof, 'Joponen: was unable with due diligence to find defendael, or
                  a person of suitable age or discretion thereat, having called thereon; at


                  Mailing; Deponent also enclosed a copy of sarrie. in a postpaid sealed wrapper propedy addressed to said defendant at defendant's
                  last known residence,                      , and depositing taid wrapper in a post office, official depository under the enlusive
                  care and custody of the United States Post Office, department with New York·State, Mailed on

           CJ     Military Service: I asked the person spoken to whether defendant was in active militaiy servite of the United 5tates or of the State of
                  New York in any capacity whatever and receked a negative reply. pefendpMwore ordinoty CMlian dothes and no military µnifornt The
                  source of my information arsd the ground of my belief are the conversations and observations above narrated, Upon ! f&:housa
                  and belief I aver that the defendant is not in the military service of New York 5tate orof the United Stated as that termis def fted in
                  either the State or in the Federal statutes.

           Description:
           Age: 31)-35                       Skin Colot: White                             Gender.    Female                           Weight:    145
           Height 5T                              Hair Brown                                            Eyès:          .. .     RelaHonship:
           Other

                                                                                    S     rn to hefore rne on                                        .




           DavidMeaney                                                              Nc tanj Public
           Uc. No. 2035682-DCA
                                                                                                        IAN M. WILDMAN
           David A. Meaney
                                                                                                  Nolmy Public, State of New York
            1864Lexington Ave. 25                                                                       No.01Wf6324861
           Neiv York, NY 10029                                         .                           QUalifiedin New York County
           (917) n37-3303                                                                        Cornmission Expires May 18,2023




                                                                             1 of 1
